The record establishes that the defendant executed a written waiver of his right to appeal and that such waiver was knowingly, intelligently, and voluntarily made (see People v Ramos, 7 NY3d 737 [2006]; People v Love, 67 AD3d 709 [2009]; People v Taylor, 17 AD3d 491 [2005]). The valid waiver of appeal forecloses appellate review of the defendant’s claim regarding that branch of his omnibus motion which was to suppress identification testimony (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Eimers, 63 AD3d 1177, 1178 [2009]; People v Stanback, 61 AD3d 785 [2009]; People v Russell, 60 AD3d 706 [2009]). Contrary to the defendant’s contention, he was not sentenced as a predicate violent felony offender. In any event, his claim in that regard is foreclosed by his valid waiver of the right to appeal (see People v Campbell, 38 AD3d 677, 678 [2007]). Covello, J.E, Angiolillo, Balkin and Sgroi, JJ., concur.